PRESIDING JUSTICE HOLDRIDGE, concurring in part and dissenting in part: I agree with the majority’s holding that the Department used the wrong test to determine the exempt status of the property. I therefore agree that the decision of the Department should be reversed. I disagree with the decision to remand for further proceedings before the Department. I believe that under the analysis articulated in Arts Club of Chicago v. Department of Revenue, 334 Ill. App. 3d 235 (2002), the fair proved that it was entitled to the exemption. I would therefore remand to the Department with instruction that the exemption be granted. The record is clear that all funds raised by renting out the fair grounds were used to offset the operating expenses of the annual agricultural fair. Funds raised to meet necessary operating expenses of an agricultural or horticultural society will not defeat that society’s tax-exempt status. See In re Application of County Treasurer, 52 Ill. App. 3d 718, 720 (1997) (Winnebago County). In Winnebago County, the statute provided an exemption for property used by agricultural societies that was not used “for pecuniary profit.” Ill. Rev. Stat. 1975 ch. 120, par. 500.10. The statute has been amended replacing the phrase “for pecuniary profit” with “not used with a view toward profit.” 35 ILCS 200/15 — 85 (West 2000). The Department suggests that the change in statutory language negates the court’s holding in Winnebago County. I disagree. Regardless of whether the agricultural exemption is lost if the property is used “for pecuniary profit” or “with a view toward profit,” funds raised to offset operating expenses of the fair should not negate the agricultural society’s exemption. For the foregoing reasons, I would reverse the ruling of the Department and remand only with instructions that the exemption be granted.